Citation Nr: 0602460	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

In December 2003, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  

In August 2004, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2005 written brief presentation, the veteran's 
representative contended that his hypertensive condition had 
worsened since his most recent VA compensation examination.  
The record reflects that the veteran was last afforded a VA 
examination for his service-connected hypertension in October 
2001.  The Board is of the opinion that the veteran should be 
provided VA cardiovascular examination with adequate 
assessment of all symptoms associated with his hypertension.  

The Board notes that the veteran's most recent VA treatment 
records are dated in August 2004.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

A review of the VA treatment records indicate that the 
veteran's hypertensive condition was managed by his private 
primary care physician.  The most recent private treatment 
records associated with the veteran's claims file are dated 
in 2001.  Attempts should be made to obtain copies of any 
available current private treatment records.  

Therefore, this case is REMANDED to the RO for the following:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran, which have not been secured 
previously.  The RO should obtain any VA 
treatment records, dating from August 
2004 to the present, and associate the 
records with the veteran's claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his hypertension.  
The veteran's blood pressure readings 
should be noted.  The claims file must be 
made available to the examiner for review.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


